Kilday, Judge
(concurring):
I fully concur with Judge Ferguson in his analysis and conclusions as to the law of this case. Thus, I agree with Judge Ferguson in his conclusions as to the involuntary character of the out-of-court statement of the accused.
I had supposed that our feelings with regard to such matters had been given clear and unequivocal expression in United States v West, 12 USCMA 670, 31 CMR 256. While no confession was secured from West, I believe our language in that case fairly leads to the conclusion that no statement secured after prolonged confinement to such a “box” could be regarded as voluntary and admissible. This result necessarily applies here. Appropriately so, in a case where the entire interrogation of the accused is taken on a recording tape — except for the purported confession itself.